DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed May 23, 2022.  Claim 2 is currently amended.  Claims 1, 9-19, 21, and 22 have been canceled.  Claims 23-27 are newly added.  Claims 2-8, 20, and 23-27 are pending review in this correspondence.

Response to Amendment
	Objection to the drawings for missing claimed subject matter is withdrawn in view of applicant’s cancellation of the claims containing said subject matter.
	Rejection of claims 2, 6-9, and 17-19 on the grounds of nonstatutory double patenting over claims 1, 2, and 11 of U.S. Patent No. 9,302,262 B2 is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 2, 6-9, and 17-19 on the grounds of nonstatutory double patenting over claims 1, 10, 17, and 18 of U.S. Patent No. 9,597,680 B2 is withdrawn in view of applicant’s claim amendments.
Rejection of claims 2, 6-9, and 17-19 on the grounds of nonstatutory double patenting over claims 1, 2, and 11 of U.S. Patent No. 8,795,606 B2 is withdrawn in view of applicant’s claim amendments.
Rejection of claims 2, 7-10, 13, 14, 18, and 19 as being unpatentable over Hanaway et al (US 5,000,921) in view of Kalmakis et al (USP 6,019,225) is withdrawn in view f applicant’s claim amendments and cancelations.
Rejection of claims 3-5 and 20 as being unpatentable over Hanaway et al (US 5,000,921) and Kalmakis et al (USP 6,019,225) in view of Smith (US 6,482,362 B1) is withdrawn in view of applicant’s claim amendments and cancelations.
Rejection of claims 11 and 12 as being unpatentable over Hanaway et al (US 5,000,921) and Kalmakis et al (USP 6,019,225) in view of Lahti (US 2010/0143199 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
Rejection of claims 15, 16, 21, and 22 as being unpatentable over Hanaway et al (US 5,000,921) and Kalmakis et al (USP 6,019,225) in view of Motadel (US 2009/0255949 A1) is withdrawn in view of applicant’s claim amendments and cancelations.

Allowable Subject Matter
Claims 2-8, 20, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the integrated pipette tip device of claim 2, specifically the inclusion of a plurality of bores, wherein each of the bores comprises an opening on the first surface of the card located at the intersection of four adjacent apertures, and extends through at least a portion of the thickness of the card and does not extend through the entire thickness of a card.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           May 24, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796